Title: To George Washington from William Fairfax, 6 May 1757
From: Fairfax, William
To: Washington, George



Dr Sir
Wmsburg 6. May 1757.

Capt. Gist tells Me You was unwilling to write as You could not avoid touching on a Subject that must have lately greatly afflicted Me: And indeed I have been so for near a Week, when submitting to the Apprehension of Bryan being no more in Life and reducd so by the most deplorable & shocking Case, I recd a Letter from Him dated at Annapolis certifying that He was taken up, examind and having no Pass was committed as one Wm Fisher. On the usual Fare among Felons, Runaways, Deserters &c. He was Sensible of his Condition and writes to Me by the Post wch Mr Carlyle seeing at Alexandria, suspected the hand Writing, opened and found it to be from lost Bryan; next Day sets off for Annapolis to redeem the Captive, and sent Me Bryan’s Letter to the great Relief of my Mind. Thus You will observe how a Youth endeavouring to go from Himself is capable of distressing his affecte Kindred. I guess Bryan after being twice refusd in his Love Addresses had formd the Resolution to throw himself as a private Centinel in some of the No[rth]ern Regulars, and as such to be Conceald. I hope He will return compos’d wth Mr Carlyle, and Submit to God’s Disposal and the best Manner We can assist. I expect to set off homewards with G. Fx & Dame on Thursday next.
Capt. Gist tells Me that He is dischargd as a Captain from

your Regiment wch I did not before know. He has hopes of being some Way employd by Mr Atkins and says the Governor has desird You to recommend Him accordingly. I have joynd in it and shall be glad Mr Gist can get any comfortable Support. It begins to grow Dark and I must conclude With wishing You every desirable Happiness as Dr Sr Yr affect. &c.

W: Fairfax

